DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2020 and March 29, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arisaka (JP 2011-4263A, English Translation).
As to claim 1, Arisaka teaches a device comprising: 
a metallic chassis (6, Fig. 1-6, “a metal layer is formed on an inner surface of the housing 6 by metal plating,” [0027], thus forming the metallic chassis) having a tiered surface comprising 
an antenna cavity (space enclosed by convex portion 31, Fig. 5) formed in the raised area (31, Fig. 5) and having an opening (“non-shielded portion,” [0027]) in the upper face (35, Fig. 3) and the connecting face (36, Fig. 3) (“the projection 31 has not been subjected to the above-described shielding process. In other words, the convex portion 31 is a non-shielded portion of the shield,” [0027], where the non-shielded portion is considered an opening in the metallic chassis 6). 
As to claim 2, Arisaka teaches the upper face (35, Fig. 3) of the raised area and the connecting face comprise metal (44, Fig. 3) (“each antenna 44 is affixed to an inner surface 35a of an upper wall 35 of convex portion 31,” [0028], where it is known that an antenna comprises metal).
As to claim 3, Arisaka teaches the raised area (31, Fig. 3) is attached to a display portion (3, Fig. 3) via a hinging mechanism (4a, 4b, Fig. 3, “hinge portions 4a and 4b,” [0012]). 
As to claim 7, Arisaka teaches a device comprising: 
a tiered metallic chassis (6, Figs. 1-7, “a metal layer is formed on an inner surface of the housing 6 by metal plating,” [0027], thus forming the metallic chassis) comprising: 
a raised area (31, Figs. 1-7) formed in an upper tier of the metallic chassis, the raised area comprising an upper face (35, Fig. 3, “upper wall,” [0025]) and a connecting face (36, Fig. 3, “front wall 36,” [0024]); 
a lower face (7, Fig. 3) of the metallic chassis (“the housing 6 includes an upper wall 7,” [0012]), the lower face (7, Fig. 3) on the lower tier, wherein the lower face is lower than the 
an antenna cavity (spaced enclosed by convex portion 31, Fig. 5) in the raised area (31, Fig. 5), the antenna cavity having an opening (“non-shielded portion,” [0027]) in the upper face (35, Fig. 3) of the raised area and the connecting face (36, Fig. 3) of the raised area (“the convex portion 31 is a non-shielded portion of the shield,” [0027], where the non-shielded portion is considered an opening in the metallic chassis of the housing 6).
As to claim 8, Arisaka teaches the raised area (31, Figs. 1-7) comprises a metal or a metalloid (44, Figs. 1-7, where it is known in the art that antennas are made of metal). 
As to claim 9, Arisaka teaches in the embodiment of Fig. 7, the antenna cavity divided into two portions (31, Fig. 7) by a metal partition (51, Fig. 7, where the hinge portion 51 is provided as part of the display cover 17, and the display cover is disclosed to be metallic in para. [0015]. Arisaka discloses, “components having the same or similar functions as those of the 1 embodiment will be denoted by the same reference numerals, and description thereof will be omitted,” [0050]. Therefore, the disclosure of para. [0010]-[0049] are also relevant to the embodiment of Fig. 7).
As to claim 12, Arisaka teaches a display portion (3, Figs. 1-6 ,” display portion 3,” [0023]) connected to the tiered metallic chassis (6, Figs. 1-6) via a hinging mechanism (4a, 4b, Figs. 1-6, “hinge portions 4a and 4b,” [0019]), wherein the hinging mechanism enables the display portion (3, Fig. 5) to be arranged within a space defined above the lower tier (7, Fig. 3)  and adjacent to the raised area (31, Fig. 3-5) (“the display portion 3 is stacked on the body portion 2, the upper wall 35 is exposed to the outside without being covered by the display .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 4-6, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka (JP 2011-4263A) in view of Jervis et al. (US 2013/0321216 A1).
As to claim 4, Arisaka does not explicitly teach a multiple-input/multiple-output (MIMO) antenna arranged in the antenna cavity. 
Jervis teaches multiple-input/multiple output (MIMO) antennas (“When more than one antenna is used in device 10, radio-frequency transceiver circuitry 32 can use the antennas to implement multiple-input and multiple-output (MIMO) protocols,” [0033]) arranged in the antenna cavity.
It would have been obvious to one of ordinary skill in the art to modify the antennas of Arisaka to be multiple-input/multiple output (MIMO) antennas, as taught by Jervis. In particular, Arisaka teaches multiples antennas (44, Fig. 7) and one of ordinary skill in the art would have been motivated to utilize the multiple antennas in a MIMO schemed to improve transmission and reception speeds, as taught by Jervis. 
As to claim 5, Arisaka teaches a non-metallic cover (35, Fig. 3) arranged over the antenna cavity (“the convex portion 31 is a non-shielded portion of the shield,” [0027]).
As to claim 6, Arisaka does not explicitly teach the MIMO antenna comprises a feed and a ground leg to form a loop and a parasitic arm. 
Jervis teaches the MIMO antenna comprises a feed (42, Fig. 3) and a ground leg (46, Fig. 3) to form a loop and a parasitic arm (50, Fig. 3).

As to claim 10, Arisaka teaches in the embodiment of Fig. 7 a first antenna (right side 44, Fig. 7) in a first portion of the two portions of the antenna cavity (31, Fig. 7) and a second antenna (left side 44, Fig. 7) in a second portion of the two portions of the antenna cavity, but does not explicitly teach the first antenna is a first multiple-input/multiple-output (MIMO) antenna comprising a feed, a ground leg, and a parasitic, and the second antenna is a second MIMO antenna comprising a feed, a ground leg, and a parasitic arm. 
Jervis teaches a first multiple-input/multiple-output (MIMO) antenna (34, Fig. 2, “When more than one antenna is used in device 10, radio-frequency transceiver circuitry 32 can use the antennas to implement multiple-input and multiple-output (MIMO) protocols,” [0033]) comprising a feed (42, Fig. 3), a ground leg (46, Fig. 3), and a parasitic arm (50, Fig. 3), and a second MIMO antenna (34, Fig. 2) comprising a feed (42, Fig. 3), a ground leg (46, Fig. 3), and a parasitic arm (50, Fig. 3). 
It would have been obvious to one of ordinary skill in the art to modify the antennas of Arisaka to be multiple-input/multiple output (MIMO) antennas comprising a feed, a ground leg, and a parasitic arm, as taught by Jervis. In particular, Arisaka teaches multiples antennas (44, Fig. 7) and one of ordinary skill in the art would have been motivated to utilize the multiple antennas in a MIMO schemed to improve transmission and reception speeds, as taught by Jervis. Furthermore, one of ordinary skill in the art would have been motivated to modify the antenna to 
As to claim 11, Arisaka teaches a non-metallic cover (35, Fig. 3) arranged to cover the two portions of the antenna cavity (44, Fig. 5) (“the projection 31 has not been subjected to the above-described shielding process. In other words, the convex portion 31 is a non-shielded portion of the shield,” [0027]). 
As to claim 13, Arisaka teaches a hinged computing device (Figs. 1-7) comprising: 
a display portion (3, Fig. 7, “display portion 3,” [0051]); 
a keyboard chassis portion (2, Fig. 7, “body portion 2,” [0012] and “a keyboard 10 is attached to the upper wall 7 of the body,” [0013]) connected to the display portion (3, Fig. 7) via a hinging mechanism (23, Fig. 7, “hinge shaft 51,” [0035]), 
wherein the keyboard chassis portion (2, Fig. 7) comprises a tiered surface (31, Fig. 7, “2 convex portions 31,” [0051]) forming a hinge area (31 and 51, Fig. 7) in an upper tier and a keyboard area (10, Fig. 3) in a lower tier, the hinge area (31 and 51, Fig. 7) connected to the hinging mechanism (23, Fig. 7) (“the 2 convex portions 31 are arranged on both sides of the hinge portion 51 so as to sandwich a single hinge portion 51 provided on the display portion 3,” [0051]),
two antenna cavities (spaces enclosed by convex portions 31, Fig. 7) in the hinge area with openings (“non-shielded portion,” [0027]) in an upper surface (35, Fig. 7) and a connecting surface (36, Fig. 3) of the hinge area (“the convex portion 31 is a non-shielded portion of the shield,” [0027], where the non-shielded portion is considered an opening in the metallic shield of housing 6);
antennas (44, Fig. 7) arranged in the two antenna cavities; and 

Arisaka does not explicitly teach the antennas are multiple-input/multiple output (MIMO) antennas comprising a feed, a ground leg, and a parasitic arm.
Jervis teaches multiple-input/multiple output (MIMO) antennas (“When more than one antenna is used in device 10, radio-frequency transceiver circuitry 32 can use the antennas to implement multiple-input and multiple-output (MIMO) protocols,” [0033]) comprising a feed (42, Fig. 3), a ground leg (46, Fig. 3), and a parasitic arm (50, Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the antennas of Arisaka to be multiple-input/multiple output (MIMO) antennas comprising a feed, a ground leg, and a parasitic arm, as taught by Jervis. In particular, Arisaka teaches multiples antennas (44, Fig. 7) and one of ordinary skill in the art would have been motivated to utilize the multiple antennas in a MIMO schemed to improve transmission and reception speeds, as taught by Jervis. Furthermore, one of ordinary skill in the art would have been motivated to modify the antenna to comprise a feed, a ground leg, and a parasitic arm, as taught by Jervis in order to provide increased bandwidth.
As to claim 14, Arisaka teaches wherein an upper surface of the hinge area (51, Fig. 7, where hinge area 51 is disclosed as a portion of the top cover 17 of the display 3, which is disclosed as comprising metal in para. [0015]) and surfaces of the two antenna cavities (35a, Fig. 7) comprise a metal or a metalloid (44, Fig. 7, “the antenna 44 is attached to the inner surface 35a of the upper wall 35 of the projection 31,” [0051], where it is known in the art that antennas are made of metal). 
As to claim 15, Arisaka does not explicitly teach the cover comprises a glass, a ceramic, or a plastic, although Arisaka does teach the cover is non-shielded, and therefore transparent to electromagnetic radiation to and from antennas 44.
Jervis teaches the cover comprises a glass, a ceramic, or a plastic (“Some of the structures in housing 12 may be conductive. For example, metal parts of housing 12 such as metal housing walls may be conductive. Other parts of housing 12 may be formed from dielectric material such as plastic, glass, ceramic, non-conducting composites, etc.,” [0026]).
It would have been obvious to one of ordinary skill in the art to modify the cover of Arisaka by forming the cover from one of a glass, a ceramic, or a plastic, as taught by Jervis, since it has been held to be within the general skill on a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In particular, glass, ceramic and plastic are well known in the art as dielectric materials that allow electromagnetic radiation to pass through the cover of the antenna cavity. Plastic in particular is also known in the art as easily molded to any desired shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        




/JENNIFER F HU/Examiner, Art Unit 2845